                 UNITED STATES BANKRUPTCY COURT
                    DISTRICT OF MASSACHUSETTS
                          (Eastern Division)



In re:
                                        Chapter 11
TOP TIER SITE DEVELOPMENT,
LLC,
                                        Case No. 17-14107-JNF
                   Debtor.


     FIRST AMENDED JOINT CHAPTER 11 PLAN OF DEBTOR AND
        OFFICIAL COMMITTEE OF UNSECURED CREDITORS




  JAMES P. EHRHARD, ESQ.             JEFFREY D. STERNKLAR, LLC
  Ehrhard & Associates, P.C.         225 Franklin Street
  250 Commercial Street, suite 410   26th Floor
  Worcester, MA 01608                Boston, MA 02110
                                     Jeffrey D. Sternklar, Esq.

  Telephone: (508) 791-8411          Telephone: (617) 396-4515
  Facsimile: (508) 75206168          Facsimile: (617) 507-6530

Dated:     December 7, 2018
       Top Tier Site Development, LLC, the debtor and debtor-in-possession, and the
Official Committee of Unsecured Creditors (the “Plan Proponents”), hereby propose
the following joint first amended chapter 11 plan (as amended, the “Plan”) under
Section 1121 of the United States Bankruptcy Code.

                                      ARTICLE I

               DEFINITIONS AND CONSTRUCTION OF TERMS

       For purposes of the Plan, the following terms shall have the meanings specified
in this Article I. A capitalized term used but not defined in the Plan that is also used
in the Bankruptcy Code shall have the meaning ascribed to that term in the
Bankruptcy Code. Wherever from the context it appears appropriate, each term
stated shall include both the singular and the plural, and pronouns shall include the
masculine, feminine and neuter, regardless of how stated. The words “in the Plan,”
“the Plan,” “hereto,” “herein”, “hereunder” and other words of similar import refer to
the Plan as a whole and not to any particular Section, sub-Section or clause contained
in the Plan. The rules of construction contained in Section 102 of the Bankruptcy
Code shall apply to the terms of the Plan. The headings in the Plan are for
convenience of reference only and shall not limit or otherwise affect the provisions
the Plan.

      1.1     “Administrative Claim” shall mean a Claim that is Allowed under
Section 503(b) of the Bankruptcy Code and that is entitled to priority under Section
507(a)(2) of the Bankruptcy Code, including Professional Fee Claims.

      1.2  “Affiliate” shall mean any Person that is an affiliate of the Debtor or the
Confirmed Debtor under the Bankruptcy Code.

      1.3    “Allowed” shall mean, with reference to any Claim or Equity Interest:

      (a)    A Claim or Equity Interest that has been listed by a Debtor in its
             Schedules or its List of Equity Holders, as applicable, and (i) is not listed
             as disputed, contingent or unliquidated, and (ii) is not a Claim or Equity
             Interest as to which a proof of claim or interest has been filed;

      (b)    A Claim or Equity Interest as to which a timely proof of claim or interest
             has been filed by the Bar Date and either (i) no objection thereto, or
             application to estimate, equitably subordinate or otherwise limit
             recovery, has been made on or before any applicable deadline, or (ii) if
             an objection thereto, or application to estimate, equitably subordinate
             or otherwise limit recovery has been interposed, the extent to which
             such Claim has been allowed (whether in whole or in part) by a Non-
             Appealable Order;




                                           2
      (c)    A Claim arising from the recovery of property under Section 550 or 553
             of the Bankruptcy Code and allowed in accordance with Section 502(h)
             of the Bankruptcy Code; or

      (d)    Any Claim or Equity Interest expressly allowed under the Plan,
             pursuant to a Non-Appealable Order of the Bankruptcy Court, or
             pursuant to the Confirmation Order.

      1.4  “Asset(s)” shall mean all real or personal property of the Debtor,
whether tangible or intangible and wherever situated, together with the proceeds
thereof.

      1.5    “Avoidance Actions” shall mean Causes of Action arising or held by the
Debtor under Sections 502, 510, 541, 544, 545, 547, 548, 549, 550 or 553 of the
Bankruptcy Code, or under related state or federal statutes and common law,
including fraudulent transfer laws.

      1.6   “Bankruptcy Case” shall mean the above-captioned Debtor’s bankruptcy
case pending in the Bankruptcy Court.

     1.7   “Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended from time to time.

      1.8     “Bankruptcy Court” shall mean the United States Bankruptcy Court for
the District of Massachusetts in which the Bankruptcy Cases are pending and, to the
extent of any reference under 28 U.S.C. §157, the unit of such District Court specified
pursuant to 28 U.S.C. §151.

      1.9  “Bankruptcy Rules” shall mean the Federal Rules of Bankruptcy
Procedure as promulgated under 28 U.S.C. § 2075, and any local rules of the
Bankruptcy Court.

       1.10 “Bar Date” shall mean the date fixed by an order of the Bankruptcy
Court (including the order dated December 15, 2017 [Dkt. 34]) as the last date by
which Persons asserting certain Claims against the Debtor must file a proof of claim
or interest or be forever barred from asserting a Claim against the Debtor or its
Assets, from voting on the Plan and/or sharing in distributions under the Plan.

      1.11 “Beneficial Interests” shall mean interests in the Liquidating Trust as
described in this Plan.

      1.12 “Bond Street Servicing Secured Claim” shall mean and refer to the
Secured Claim held by Bond Street Servicing, or its successor.

      1.13 “Bonus” shall mean the sum of (i) the Initial Bonus Payment, and (ii)
the Second Bonus Payment.


                                          3
       1.14 “Building Sale Proceeds” shall mean the proceeds from the sale of the
building located at 210 Kenneth Welch Drive, Lakeville, Massachusetts, and held in
the IOLTA clients funds account of Jeffrey D. Sternklar LLC, and that are in the
amount of $127,346.74 as of November 30, 2018.

       1.15 “Business Day” shall mean any day other than a Saturday, Sunday or
legal holiday recognized in the Commonwealth of Massachusetts.”

       1.16 “Cash” shall mean lawful currency of the United States of America
(including wire transfers, cashier’s checks drawn on a bank insured by the Federal
Deposit Insurance Corporation, certified checks and money orders).

        1.17 “Cash Collateral” shall mean cash, negotiable instruments, documents
of title, securities, deposit accounts, or other cash equivalents that are subject to a
Lien securing an Allowed Claim.

       1.18 “Cash Equivalents” shall mean equivalents of Cash in the form of
readily marketable securities or instruments issued by a Person other than the
Debtor or an Affiliate, including, without limitation, readily marketable direct
obligations of, or obligations guaranteed by, the United States of America,
commercial paper of domestic corporations carrying a Moody’s Rating of “A” or better,
or equivalent rating of any other nationally recognized rating service, interest-
bearing certificates of deposit, or other similar obligations of domestic banks or other
financial institutions on the list of approved depository institutions maintained by
the Office of the United States Trustee.

       1.19 “Causes of Action” shall mean, without limitation, any and all actions,
causes of action, choses in action, defenses, liabilities, obligations, rights, suits, debts,
sums of money, damages, judgments, Claims or proceedings to recover money or
property and demands of any nature whatsoever, whether known or unknown, in law,
equity or otherwise including, without limitation, (a) Avoidance Actions, (b) rights of
setoff, counterclaim and recoupment, (c) claims and defenses on contracts or for
breaches of duties imposed by law, (d) the right to object to claims or interests, (e)
claims and defenses pursuant to Section 362 of the Bankruptcy Code, (f) claims and
defenses for fraud, negligence, conversion, mistake, duress, indemnification and
usury, (g) claims and defenses for the violation of M.G.L. c. 93A, (h) claims and
defenses for unjust enrichment, and (i) claims for tax refunds.

       1.20 “Claim” shall mean a claim against a Person or its property as defined
in Section 101(5) of the Bankruptcy Code, including, without limitation, (a) any right
to payment, whether or not such right is reduced to judgment, and whether or not
such right is liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured; or (b) any right to an
equitable remedy for breach of performance, if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to judgment,



                                             4
or is fixed, contingent, matured, unmatured, disputed, undisputed, secured or
unsecured.

        1.21   “Class” shall mean those classes designated in Article III of the Plan.

      1.22 “Collateral” shall mean any property or interest in property of the Estate
subject to a Lien to secure the payment or performance of a Claim, which Lien is not
subject to avoidance under the Bankruptcy Code or otherwise invalid under the
Bankruptcy Code or applicable law.

      1.23 “Committee” shall mean the Official Committee of Unsecured Creditors
appointed by the Office of the United States Trustee in the Bankruptcy Cases.

       1.24 “Confirmation Date” shall mean the date on which the clerk of the
Bankruptcy Court enters the Confirmation Order on the docket in these Bankruptcy
Cases.

      1.25 “Confirmation Hearing” shall mean the hearing before the Bankruptcy
Court on confirmation of the Plan.

      1.26 “Confirmation Order” shall mean the order of the Bankruptcy Court
confirming the Plan pursuant to the provisions of the Bankruptcy Code, and any
supplementary orders of the Bankruptcy Court issued in furtherance of the Plan.

        1.27   “Confirmed Debtor” shall mean the Debtor from and after the Effective
Date.

       1.28 “Contingent or Unliquidated Claim” shall mean any Claim for which a
proof of claim has been filed with the Bankruptcy Court but which was not filed in a
sum certain, or for which the event that would give rise to such a liability or debt has
not occurred and is dependent upon a future event that has not occurred or may never
occur, and which has not been Allowed.

      1.29 “Cure Claim” shall mean the amount necessary to cure, pursuant to
Section 365(b) of the Bankruptcy Code, any defaults in an executory contract or
unexpired lease of the Debtor.

        1.30   “Debtor” shall mean Top Tier Site Development, LLC

       1.31 “Deficiency Claim” shall mean the amount by which the Allowed Claim
of a creditor exceeds the Allowed Secured Claim of such creditor.

       1.32 “Disclosure Statement” shall mean the disclosure statement relating to
the Plan, including, without limitation, all exhibits and schedules thereto, in the form
approved by the Bankruptcy Court pursuant to Section 1125 of the Bankruptcy Code.

        1.33   “Disputed Claim” shall mean:


                                            5
      (a)            If no proof of claim relating to a Claim has been filed, a claim that
              is listed in the Schedules as unliquidated, disputed or contingent; or

      (b)          If a proof of claim relating to a Claim has been filed, a Claim as
              to which a timely objection or request for estimation, or request to
              equitably subordinate or otherwise limit recovery in accordance with
              the Bankruptcy Code and the Bankruptcy Rules, has been made, or
              which is otherwise disputed by the Debtor or a party with standing to
              dispute the Claim in accordance with applicable law, which objection,
              request for estimation, action to limit recovery or dispute has not been
              withdrawn or determined by a Non-Appealable Order; or

      (c)           A Claim that is a Contingent or Unliquidated Claim.

       1.34 “Disputed Claim Amount” shall mean the amount set forth in the proof
of claim relating to a Disputed Claim or an amount estimated pursuant to an order
of the Bankruptcy Court in respect of a Disputed Claim in accordance with Section
502(c) of the Bankruptcy Code.

        1.35 “Disputed Claims Reserve” shall have the meaning set forth in Section
6.5 of the Plan.

      1.36 “Distribution Record Date” shall mean the date on which the
Bankruptcy Court enters an order approving the Disclosure Statement or such other
date established by the Bankruptcy Court.

       1.37 “Effective Date” shall mean the first Business Day after the later to
occur of (a) the fifteenth day following the entry of the Confirmation Order, provided
that no stay pending appeal of the Confirmation Order has been granted, or (b) the
date that all conditions precedent to the effectiveness of the Plan have been satisfied
or waived by the Debtor.

      1.38 “Encumbered Causes of Action” shall mean all Causes of Action that are
Collateral and shall specifically exclude all Avoidance Actions.

      1.39 “Equity Interest” shall mean the interest of any holder of any general or
limited partnership interest in or voting or non-voting shares of the Debtor, and all
options and/or rights, contractual or otherwise, to acquire at any time any general or
limited partnership interest in or voting or non-voting shares of the Debtor.

      1.40 “Escrowed Funds” shall mean the funds in the amount of $177,001.19
deposited into escrow by Robert J. Santoro, Thomas Tripp and Charles Wing
pursuant to that Escrow Agreement dated August 6, 2018 between and among Robert
J. Santoro, Thomas Tripp, Charles Wing and Jeffrey D. Sternklar.




                                            6
      1.41 “Estate” shall mean, individually, each separate estate created by a
respective Debtor’s Bankruptcy Case pursuant to Section 541 of the Bankruptcy
Code, and collectively, all of those Estate.

      1.42 “Estate Setoff” means with respect to each and every Claim or Equity
Interest, the amount the holder of each such Claim and Equity Interest (or their
respective predecessor(s) in interest) owe or may owe to the Debtor, the Estate, the
Liquidating Trustee and/or the Confirmed Debtor.

      1.43 “General Unsecured Claim” shall mean a Claim that is: (a) not a Secured
Claim, (b) not entitled to priority of payment under Section 507 of the Bankruptcy
Code, and (c) not a Claim for an Equity Interest.

      1.44 “Independence Bank Secured Claim” shall mean and refer to the
Secured Claim held by Independence Bank, or its successor.

      1.45   “Infinite Solutions” shall mean and refer to Infinite Solutions, Inc.

      1.46 “Infinite Solutions Secured Claim” shall mean and refer to the Secured
Claim held by Infinite Solutions, or its successor.

       1.47 “Initial Bonus Payment” shall mean and refer to the sum of the
following: (i) all Escrowed Funds deposited into escrow by Robert J. Santoro and
Charles R. Wing, Jr., with Jeffrey D. Sternklar, Esq., in the principal aggregate
amount of $118,000.79, and excluding the Escrowed Funds deposited into escrow by
Thomas Tripp, and (ii) the amount of the Building Sale Proceeds received by the
holder of the Allowed Infinite Solutions Secured Claim pursuant to this Plan.

     1.48 “Insider” shall have the meaning set forth in Section 101(31) of the
Bankruptcy Code, provided that it shall not include the Debtor.

      1.49 “Internal Revenue Code” shall mean Title 26 of the United States Code,
as amended from time to time.

       1.50 “Lien” shall have the meaning set forth in Section 101(37) of the
Bankruptcy Code; except that (a) a lien that has been avoided in accordance with
Sections 544, 545, 546, 547, 548, 549 or 553 of the Bankruptcy Code shall not
constitute a Lien, and (b) no lien shall be valid unless approved by a Non-Appealable
order of the Bankruptcy Court or by agreement of the Debtor.

      1.51 “Liquidating Trust” means the “Liquidating Trust of Top Tier Site
Development, LLC” to be established on the Effective Date pursuant to this Plan.

       1.52 “Liquidating Trust Assets” shall mean all of the Debtor’s Assets on the
Effective Date, and shall include, without limitation, the Debtor’s: (a) Cash, and (b)
the Net Proceeds from the liquidation of that Debtor’s Assets, including without


                                          7
limitation the prosecution and/or settlement of any Causes of Action, (c) all rights to
refunds of any state or federal taxes, and (d) the Bonus.

       1.53 “Liquidating Trustee” shall mean Craig R. Jalbert, or his successor, as
the trustee of the Liquidating Trust.

       1.54 “Miscellaneous Secured Claim” shall mean any Secured Claim not
specifically classified.

       1.55 “Net Proceeds” shall mean the proceeds of any sale, transfer or other
liquidation of an Asset, including (as may be applicable) the prosecution of Causes of
Action, less the costs and expenses of selling, transferring, prosecuting and/or
liquidating such Asset, including, without limitation, professional fees and expenses,
broker’s commissions, taxes (including capital gains taxes) and closing costs.

       1.56 “Non-Appealable Order” shall mean an order or judgment which has not
been reversed, stayed, modified or amended and, as to which (a) the time to appeal
or seek review or rehearing has expired and as to which no appeal or petition for
certiorari, review or rehearing is pending, or (b) if appeal, review, re-argument or
certiorari of the order has been sought, the order has been affirmed or the request for
review, re-argument or certiorari has been denied and the time to seek a further
appeal, review, re-argument or certiorari has expired, and as a result of which such
order shall have become final and non-appealable in accordance with applicable law;
provided, however, that the possibility that a motion under Rule 59 or Rule 60 of the
Federal Rules of Civil Procedure, or any analogous rule under the Bankruptcy Rules,
may be filed with respect to such order shall not cause such order not to be a Non-
Appealable Order.

      1.57 “Organization Documents” shall mean, as applicable, the Debtor’s
operating agreements, trust agreements, articles of incorporation, bylaws, corporate
minute books and such other documents evidencing the Debtor’ formation and/or
operation in such jurisdictions in which the Debtor are authorized to conduct
business.

      1.58 “Person” shall mean any individual, corporation, partnership, joint
venture, association, joint-stock company, trust, unincorporated association or
organization, governmental agency or political subdivision.

       1.59 “Permitted Investment” shall mean Cash Equivalents having maturities
sufficient to enable the Liquidating Trustee to make the payments required under
the Plan invested or held in any manner permitted to be made by a liquidating trust
within the meaning of Treasury Regulation section 301.7701-4(d), as reflected
therein, or under applicable Internal Revenue Service guidelines, rulings, or other
controlling authorities.

      1.60   “Petition Date” shall mean November 2, 2017.


                                           8
       1.61 “Plan” shall mean this “Joint Plan of Liquidation of Debtor and Official
Committee of Unsecured Creditors,” including, without limitation, any exhibits,
supplements, appendices and schedules to the Plan, either in their present form or
as the same may be altered, amended or modified from time to time.

      1.62 “Plan Proponents” shall mean the Debtor and the Committee, as
proponents of this Plan.

      1.63 “Priority Claims” shall mean all Claims, if any, entitled to priority under
Section 507(a) of the Bankruptcy Code other than Priority Tax Claims and
Administrative Claims.

       1.64 “Priority Tax Claims” shall mean any Claim of a governmental unit
entitled to priority under Section 507(a)(8) of the Bankruptcy Code.

      1.65 “Professionals” shall mean those Persons (a) employed pursuant to an
order of the Bankruptcy Court in accordance with Sections 327 or 1103 of the
Bankruptcy Code and to be compensated for services pursuant to Sections 327, 328,
329, 330 and 331 of the Bankruptcy Code, or (b) for which compensation and
reimbursement is allowed by the Bankruptcy Court pursuant to Section 503(b)(4) of
the Bankruptcy Code.

      1.66 “Professional Fee Claims” shall mean the fees and expenses of
Professionals under Sections 330, 331, or 503 of the Bankruptcy Code approved by an
Order of the Bankruptcy Court.

       1.67 “Proponents” shall mean the Debtor and the Committee, as proponents
of the Plan.

       1.68 “Pro Rata” shall mean, when used with reference to a distribution of
property under the Plan, proportionately so that with respect to a particular Allowed
Claim, the ratio of (i)(1) the amount of property distributed on account of such Claim
to (2) the amount of such Claim, is the same as the ratio of (ii)(1) the amount of
property distributed on account of all Allowed Claims of the Class in which such
Claim is included to (2) the amount of all Allowed Claims in that Class.

        1.69 “Representative(s)” shall mean a Person’s Affiliates, directors,
stockholders, officers, members, managers, employees, controlling persons, agents,
counsel and advisors of any kind, and the directors, stockholders, officers, members,
managers, employees, controlling persons, agents, counsel and advisors of any kind
of all Affiliates of such Person.

      1.70 “Schedules” shall mean the schedules of assets and liabilities, the list of
holders of interests and the statements of financial affairs filed by the Debtor under
Section 521 of the Bankruptcy Code and Bankruptcy Rule 1007, as such schedules,



                                          9
lists and statements have been or may be supplemented or amended from time to
time.

       1.71 “Second Bonus Payment” shall mean and refer to any and all amounts
distributable to Charles R. Wing, Jr. and Robert J. Santoro from or on account of their
respective Class 7 Equity Interests equal to twenty percent (20%) of the amount of
all Allowed Class 6 Claims.

      1.72 “Secured Claim” shall mean any Claim that is secured by a Lien on
Collateral to the extent of the value of such Collateral, as determined in accordance
with Section 506(a) of the Bankruptcy Code, or, in the event that such Claim is a
claim of setoff under Section 553 of the Bankruptcy Code, to the extent of such setoff.

      1.73 “Secured Lender Solutions” shall mean and refer to Secured Lender
Solutions, LLC.

      1.74 “Secured Lender Solutions Secured Claim” shall mean and refer to the
Secured Claim held by Secured Lender Solutions, or its designee.

       1.75 “Senior” shall mean (a) with respect to an Allowed Claim, any other
Allowed Claim that is entitled to a priority of distribution under the Bankruptcy Code
over the subject Allowed Claim, and (b) with respect to a Lien, any other Lien on the
same Collateral that is entitled to precedence over the subject Lien with respect to
such Collateral.

      1.76   “Tripp” shall mean and refer to Thomas H. Tripp.

      1.77 “Tripp Secured Claim” shall mean and refer to the Secured Claim held
by Tripp, or his successor.

        1.78 “Tax Returns” shall mean all state and federal tax returns, reports,
certificates, forms or similar statements or documents.

      1.79 “Unencumbered Causes of Action” shall mean all Causes of Action that
are not Collateral and shall include all Avoidance Actions.

                                     ARTICLE II

             TREATMENT OF ALLOWED UNCLASSIFIED CLAIMS

      2.1    Non-Classification.

       As provided in Section 1123(a)(1) of the Bankruptcy Code, Administrative
Claims and Priority Tax Claims against the Debtor are not classified for the purposes
of voting on, or receiving distributions under, the Plan. All such Claims are instead
treated separately in accordance with the terms set forth in this Article II.


                                          10
      2.2    Administrative Claims.

      (a)     General. If any portion of an Administrative Claim is disputed, the
Allowed amount of such Administrative Claim shall be paid after the entry of a Non-
Appealable Order Allowing such disputed Administrative Claim. Except for
Professional Fee Claims, each holder of an Allowed Administrative Claim shall
receive: (i) on the later to occur of the date such Allowed Administrative Claim
becomes due in accordance with its terms or the date it is Allowed, payment in full
from the Liquidating Trustee, or (ii) payment as agreed between the holder of the
Allowed Administrative Claim and the Debtor or the Liquidating Trustee on behalf
of the Confirmed Debtor, as the case may be.

      (b)   U.S. Trustee’s Fees. The outstanding fees due to the United States
Trustee pursuant to 11 U.S.C. § 1930 shall be paid in full on or before the Effective
Date.

      (c)    Professional Compensation and Expense Reimbursement Claims.

             (i)     Within thirty (30) days after the Effective Date, each Professional
                     retained by the Debtor and/or the Committee shall file a final
                     application for the allowance of compensation for services
                     rendered or reimbursement of expenses incurred through and
                     including the Effective Date.

             (ii)    Any Allowed Professional Fee Claim shall receive: (A) on the later
                     to occur of the date such Professional Fee Claim is Allowed or the
                     date it becomes due in accordance with its terms, payment in full
                     from the Liquidating Trustee, or (B) payment as agreed between
                     the holder of the Allowed Administrative Claim and the Debtor or
                     the Liquidating Trustee on behalf of the Confirmed Debtor, as the
                     case may be.

             (iii)   All fees and expenses of Professionals for services rendered after
                     the Effective Date shall be paid upon the receipt of reasonably
                     detailed invoices in such amounts and on such terms as such
                     Professional and the Liquidating Trustee agree. No further order
                     or authorization from the Bankruptcy Court shall be necessary to
                     permit the payment of the fees and expenses of Professionals for
                     services rendered after the Effective Date.

      2.3    Priority Tax Claims.

       Each holder of an Allowed Priority Tax Claim, if any, shall receive, on the later
to occur of the date such Allowed Priority Tax Claim becomes due in accordance with
its terms or the date it is Allowed: (i) after all Senior Allowed Claims have been paid
in full, payment in full from the Liquidating Trustee, or (ii) payment as agreed


                                           11
between the holder of the Allowed Priority Tax Claim and the Proponents or the
Liquidating Trustee on behalf of the Confirmed Debtor, as the case may be.

                                        ARTICLE III

               CLASSIFICATION OF CLAIMS AND EQUITY INTERESTS

       The Claims against and Equity Interests in the Debtor are categorized below
for all purposes under the Plan including voting, confirmation and distribution
pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy Code. A Claim or Equity
Interest is classified in a particular Class only to the extent that the Claim or Equity
Interest qualifies within the description of that Class and is classified in other Classes
to the extent that any portion of the Claim or Equity Interest falls within the
description of such other Classes. A Claim is placed in a particular Class for the
purpose of receiving distributions pursuant to the Plan only to the extent that such
Claim is an Allowed Claim in that Class and such Claim has not been paid, released
or otherwise settled prior to the Effective Date. The Claims against and Equity
Interests in the Debtor are separately classified in their own distinct Classes.

         3.1    Claim and Equity Interest Categories.
       Claims against and Equity Interests in the Debtor have been classified as
follows:

  Class                Designation                 Impairment        Entitled to Vote

     1           Infinite Solutions Secured         Impaired                Yes
                           Claim

     2          Independence Bank Secured           Impaired                Yes
                          Claim

     3          Bond Street Secured Claim           Impaired                Yes

     4             Tripp Secured Claim              Impaired                Yes

     5           Secured Lender Solutions           Impaired                Yes
                      Secured Claim

     6          General Unsecured Claims            Impaired                Yes

     7               Equity Interests               Impaired                Yes




                                              12
                             ARTICLE IV

      TREATMENT OF CLAIMS AND EQUITY INTERESTS

4.1   Class 1 – Infinite Solutions Secured Claim

      (a)   Classification. Class 1 consists of the Infinite Solutions Secured
            Claim. Any Deficiency Claim held by the holder of a Class 1
            Claim shall be treated as a Class 6 Claim against the Debtor.

      (b)   Impairment and Voting. The Infinite Solutions Secured Claim is
            impaired under the Plan. The holder of the Infinite Solutions
            Secured Claim shall be entitled to vote to accept or reject the Plan.

      (c)   Claim Treatment. In full and complete satisfaction, settlement,
            discharge and release of the Infinite Solutions Secured Claim, the
            holder of the Infinite Solutions Secured Claim (a) on the Effective
            Date shall be deemed to have received and applied to reduce the
            amount of the Infinite Solutions Secured Claim, the Building Sale
            Proceeds, which shall be transferred to the Liquidating Trustee
            as a portion of the Initial Bonus Payment, and (y) on the later to
            occur of the Effective Date, the date such Claim becomes Allowed
            and the date the Collateral securing the Infinite Solutions
            Secured Claim is liquidated, either: (i) the amount of the Net
            Proceeds of the Collateral securing the Allowed Infinite Solutions
            Secured Claim in accordance with this Plan, less any Estate
            Setoff with respect to the Infinite Solutions Secured Claim, or (ii)
            treatment as agreed between the holder of the Infinite Solutions
            Secured Claim and the Committee or the Liquidating Trustee, as
            the case may be..

 4.2 Class 2 – Independence Bank Secured Claims
      (a)   Classification. Class 2 consists of the Independent Bank Secured
            Claim. Any Deficiency Claim held by the holder of a Class 2
            Claim shall be treated as a Class 6 Claim against the Debtor.

      (b)   Impairment and Voting. The Independence Bank Secured Claim
            is impaired under the Plan. The holder of the Independence
            Bank Secured Claim shall be entitled to vote to accept or reject
            the Plan.

      (c)   Claim Treatment. To the extent the Independence Bank Secured
            Claim becomes an Allowed Claim, in full and complete
            satisfaction, settlement, discharge and release of the Independent
            Bank Secured Claim, the holder of the Independence Bank


                                   13
          Secured Claim shall receive, either: (i) payment of the Net
          Proceeds of the Collateral securing the Allowed Independence
          Bank Secured Claim, after all Allowed Class 1 Claims are paid
          and satisfied in full, in accordance with this Plan, less any Estate
          Setoff with respect to the Independence Bank Secured Claim, or
          (ii) treatment as agreed between the holder of the Independence
          Bank Secured Claim and the Committee or the Liquidating
          Trustee, as the case may be.

4.3 Class 3 Tripp Secured Claim
    (a)   Classification. Class 3 consists of Tripp Secured Claim. Any
          Deficiency Claim held by the holder of a Class 3 Claim shall be
          treated as a Class 6 Claim against the Debtor.
    (b)   Impairment and Voting. The Tripp Secured Claim is impaired
          under the Plan. The holder of the Tripp Secured Claim shall be
          entitled to vote to accept or reject the Plan.
    (c)   Claim Treatment. To the extent the Tripp Secured Claim
          becomes an Allowed Secured Claim, in full and complete
          satisfaction, settlement, discharge and release of the Tripp
          Secured Claim, the holder of the Tripp Secured Claim shall
          receive, either: (i) payment of the Net Proceeds of the Collateral
          securing the Allowed Tripp Solutions Secured Claim, after all
          Allowed Class 1 Claims and Allowed Class 2 Claims are paid and
          satisfied in full, in accordance with this Plan, less any Estate
          Setoff with respect to the Tripp Secured Claim, or (ii) treatment
          as agreed between the holder of the Tripp Secured Claim and the
          Committee or the Liquidating Trustee, as the case may be.
4.4 Class 4 Bond Street Secured Claim
    (a)   Classification. Class 4 consists of Bond Street Secured Claim.
          Any Deficiency Claim held by the holder of a Class 4 Claim shall
          be treated as a Class 6 Claim against the Debtor.

    (b)   Impairment and Voting. The Bond Street Secured Claim is
          impaired under the Plan. The holder of the Tripp Secured Claim
          shall be entitled to vote to accept or reject the Plan.

    (d)   Claim Treatment. To the extent the Bond Street Secured Claim
          becomes an Allowed Secured Claim, in full and complete
          satisfaction, settlement, discharge and release of the Bond Street
          Secured Claim, the holder of the Bond Street Secured Claim shall
          receive, either: (i) payment of the Net Proceeds of the Collateral
          securing the Allowed Bond Street Secured Claim, after all
          Allowed Class 1 Claims, Allowed Class 2 Claims and Allowed


                                14
          Class 3 Claims are paid and satisfied in full, in accordance with
          this Plan, less any Estate Setoff with respect to the Bond Street
          Secured Claim, or (ii) treatment as agreed between the holder of
          the Bond Street Secured Claim and the Committee or the
          Liquidating Trustee, as the case may be.

4.5 Class 5 Secured Lender Solutions Secured Claim
    (a)   Classification. Class 5 consists of Secured Lender Solutions
          Secured Claim. Any Deficiency Claim held by the holder of a
          Class 5 Claim shall be treated as a Class 6 Claim against the
          Debtor.

    (b)   Impairment and Voting. The Secured Lender Solutions Secured
          Claim is impaired under the Plan. The holder of the Secured
          Lender Solutions Secured Claim shall be entitled to vote to accept
          or reject the Plan.

    (e)   Claim Treatment. To the extent the Secured Lender Solutions
          Secured Claim becomes an Allowed Secured Claim, in full and
          complete satisfaction, settlement, discharge and release of the
          Secured Lender Solutions Secured Claim, the holder of the
          Secured Lender Solutions Secured Claim shall receive, either: (i)
          payment of the Net Proceeds of the Collateral securing the
          Allowed Secured Lender Solutions Secured Claim, after all
          Allowed Class 1 Claims, Allowed Class 2 Claims, Allowed Class 3
          Claims and Allowed Class 4 Claims are paid and satisfied in full,
          in accordance with this Plan, less any Estate Setoff with respect
          to the Secured Lender Solutions Secured Claimor (ii) treatment
          as agreed between the holder of the Secured Lender Solutions
          Secured Claim and the Committee or the Liquidating Trustee, as
          the case may be.

4.6 Class 6 General Unsecured Claims
    (a)   Classification. Classes 6 consists of the Allowed General
          Unsecured Claims against the Debtor.

    (b)   Impairment and Voting. The General Unsecured Claims are
          impaired under the Plan. Each holder of a General Unsecured
          Claim shall be entitled to vote to accept or reject the Plan.

    (c)   Claim Treatment. In full and complete satisfaction, settlement,
          discharge and release of their respective Allowed General
          Unsecured Claims, each holder of an Allowed General Unsecured
          Claim shall receive, on the later to occur of the Effective Date or
          the date such Claim becomes Allowed, either (i) a Pro Rata


                                15
                   beneficial interest in the Liquidating Trust, entitling such holder
                   to receive a Pro Rata share of distributions from the Liquidating
                   Trust Assets until such Allowed General Unsecured Claim has
                   been paid in full, or (ii) treatment as agreed between the holder
                   of the Allowed General Unsecured Claim and the Committee or
                   the Liquidating Trustee, as the case may be.

        4.7 Class 7 Equity Interests
             (a)   Classification. Class 7 of the Allowed Equity Interests in the
                   Debtor.

             (b)   Impairment and Voting. The Equity Interests are impaired
                   under the Plan. Each holder of an Equity Interest shall be
                   entitled to vote to accept or reject the Plan.

             (c)   Claim Treatment. In full and complete satisfaction, settlement,
                   discharge and release of the Allowed Equity Interests, the holder
                   of an Allowed Equity Interest shall receive, either: (1) after all
                   Senior Allowed Claims and the Second Bonus Payment have been
                   paid in full, a Pro Rata share of the proceeds of the Liquidating
                   Trust, or (2) treatment as agreed between the holder of the
                   Allowed Equity Interests and the Committee or the Liquidating
                   Trustee, as the case may be.

      4.8    Reservation of Rights.

       The Plan Proponents reserve the right to, among other things, (a) contest the
right of the holder of any Claim or Equity Interest to vote on the Plan or designate
the vote of the holder of any Claim or Equity Interest (b) contest the right of the
holder of any Claim or Interest to receive distributions under the Plan, and (c) seek
to subordinate any Claim or Equity Interest for inequitable conduct or otherwise.

      4.9    Voting of Claims.

       Each holder of an Allowed Claim or Equity Interest entitled to vote on the Plan
shall vote on a duly executed and delivered ballot and in accordance with procedures
set forth in the applicable order of the Bankruptcy Court establishing Plan voting
procedures.

      4.10   Acceptance by Impaired Classes.

        An impaired class of Claims or Equity Interests shall have accepted the Plan
if (a) the holders (other than any holder designated under section 1126(e) of the
Bankruptcy Code) of at least two-thirds in amount of the Allowed Claims or Allowed
Equity Interests actually voting in such Class have voted to accept the Plan, and (b)
the holders (other than any holder designated under section 1126(e) of the


                                         16
Bankruptcy Code) of more than one-half in number of the Allowed Claims or Allowed
Equity Interests actually voting in such Class have voted to accept the Plan. A class
of Claims or Equity Interests may be deemed, without any further showing by the
Proponents, to have accepted the Plan if no member of the class of Claims votes on or
objects to the Plan.

      4.11   Nonconsensual Confirmation.

      The Proponents reserve the right (a) to seek confirmation of the Plan under
Section 1129(b) of the Bankruptcy Code, and/or (b) to amend the Plan, in accordance
with Section 12.3 of the Plan, to address any objections to confirmation of the Plan
and/or the rejection of the Plan by any class of Claims.

                                       ARTICLE V

                   MEANS FOR IMPLEMENTATION OF THE PLAN

      5.1    Plan Implementation.

       Confirmation of the Plan shall constitute authorization for the Debtor to
effectuate the Plan and to enter into all documents, instruments and agreements
reasonably necessary to effectuate the terms of the Plan. The Debtor shall remain in
existence as the Confirmed Debtor until dissolved pursuant to the Plan.

      5.2    Bonus.

             (a)     Initial Bonus Payment. On the Effective Date, the Initial Bonus
                     Payment shall be removed from escrow and transferred to the
                     Liquidating Trustee for disposition as part of the Liquidating
                     Trust Assets pursuant to the Liquidating Trust Agreement and
                     this Plan.

             (b)     Second Bonus Payment. The Liquidating Trustee shall withhold
                     any distributions to the extent of the Second Bonus Payment
                     otherwise distributable to Robert J. Santoro and Charles Wing,
                     Jr., on account of their Equity Interests, for disposition as part of
                     the Liquidating Trust Assets pursuant to the Liquidating Trust
                     Agreement and this Plan.

             (c)     Effect of Confirmation Order. The Confirmation Order shall
                     operate as authority for (i) Jeffrey D. Sternklar to remove the
                     Initial Bonus from escrow and transfer the Bonus to the
                     Liquidating Trustee, and (ii) for the Liquidating Trustee to
                     withhold distributions to Robert J. Santoro and Charles Wing,




                                            17
                    Jr., to the extent of the Second Bonus Payment without any
                    further consent, order or notice.

      5.3    The Liquidating Trust.

        On the Effective Date, the Liquidating Trust shall be created and established.
On the Effective Date the Debtor shall execute and deliver the Liquidating Trust
Agreement to the Liquidating Trustee in accordance with this Plan, free and clear of
any and all Claims, Equity Interests, Liens or encumbrances of any kind and
character, except for Liens securing Allowed Secured Claims in Classes 1 – 5,
provided, however, that the Committee shall have full authority to execute and
deliver the Liquidating Trust Agreement on behalf of the Debtor without any liability
of or recourse to the Committee, if for any reason the Debtor fails or refuses to execute
and deliver the Liquidating Trust Agreement in accordance with this Plan. Following
the Effective Date, the liquidation of the Liquidating Trust Assets shall be conducted
by the Liquidating Trustee who shall liquidate the Liquidating Trust Assets, object
to Disputed Claims and make distributions pursuant to the terms of this Plan and
the Liquidating Trust Agreement. The Liquidating Trustee shall be under an
obligation to make continuing efforts to dispose of the Liquidating Trust Assets, make
timely distributions, and not unduly prolong the duration of the Liquidating Trust.
The Liquidating Trust Agreement may provide powers, duties and authorities in
addition to those explicitly stated herein, but only to the extent that such powers,
duties and authorities do not affect the status of the Liquidating Trust as a
“liquidating trust” for the United States federal income tax purposes. The
Liquidating Trustee shall make distributions to holders of Allowed Claims in Classes
1 – 5 in full before any distribution is made on account of Allowed Class 6 Claims
from the Net Proceeds of any Collateral.

      5.4        Purpose of the Liquidating Trust.

       The Liquidating Trust shall be established for the sole purpose of the
liquidating and distributing its assets in accordance with Treasury Regulation
section 301.7701-4(d), with no objective to continue or engage in the conduct of a trade
or business.

      5.5        Liquidating Trust Assets.

      On the Effective Date, the Debtor shall be deemed to have distributed the
Liquidating Trust Assets (including, without limitation, the Bonus) to holders of
Claims and Equity Interests, who shall be deemed to have transferred the
Liquidating Trust Assets to the Liquidating Trust. Such transfers shall be exempt
from any stamp, real estate transfer, mortgage reporting, sales, use or other similar
tax. In connection with the transfer of the Liquidating Trust Assets to the
Liquidating Trust, all records relating to such Liquidating Trust Assets shall be
transferred to the Liquidating Trustee. The Debtor and the Liquidating Trustee are



                                           18
authorized to take all necessary actions to effectuate the transfer of the Liquidating
Trust Assets. All of the Debtor’s rights, powers, immunities and privileges, including
its attorney-client privilege, shall be deemed transferred to the Liquidating Trustee
on the Effective Date. The Liquidating Trustee shall have full power and authority
to use all Liquidating Trust Assets (including any Collateral, free and clear of any
and all Liens), for purposes of the Liquidating Trust, without further order from the
Bankruptcy Court or notice to any Person or Entity.

       5.6       Collateral. The Liquidating Trustee shall hold all Collateral and
not use all or any portion of the Collateral without the consent of the holder of an
Allowed Secured Claim with respect to the Collateral the Trustee intends to use,
except (i) the Liquidating Trustee may seek and obtain any order from a court of
competent jurisdiction, and use or dispose of such Collateral, as applicable, pursuant
to any such court order, (ii) the Liquidating Trustee may use or dispose of all or any
part of Collateral to the extent of any Estate Setoff, without the need for any order of
any court, and (iii) the Liquidating Trustee shall have and enjoy the right to recover
the reasonable, necessary costs and expenses of preserving, or disposing of, such
Collateral, regardless of any benefit (or the absence of any benefit) to the holder of
any Allowed Secured Claim secured by such Collateral.

       5.7     Governance of the Liquidating Trust. The Liquidating Trust
shall be governed by the Liquidating Trustee according to the Liquidating Trust
Agreement and this Plan.

      5.8        The Liquidating Trustee. The Liquidating Trustee shall be Craig
R. Jalbert. The Liquidating Trustee shall be deemed to have been appointed as the
Estate's representative and otherwise, by the Bankruptcy Court pursuant to section
1123(b)(3)(B) of the Bankruptcy Code.

      5.9 Removal of Liquidating Trustee.

       The Liquidating Trustee may be removed only for cause upon a motion to the
Bankruptcy Court. If the Liquidating Trustee is removed for cause, the Liquidating
Trustee shall not be entitled to any accrued but unpaid fees, reimbursements or other
compensation. The term “cause” shall mean: (a) the Liquidating Trustee’s gross
negligence or willful failure to perform his duties under the Plan, (b) the Liquidating
Trustee’s misappropriation or embezzlement of any Assets or the proceeds of the
Assets, or (c) the Liquidating Trustee’s continued or repeated negligence or failure to
perform his duties under the Plan. If a Liquidating Trustee is unwilling or unable to
serve by virtue of his inability to perform his duties due to death, illness, or other
physical or mental disability, subject to a final accounting, such Liquidating Trustee
shall be entitled to receive all accrued and unpaid fees, reimbursement of expenses,
and other compensation incurred before his removal, and to any out-of-pocket
expenses reasonably incurred in connection with the transfer of all powers and duties
and all rights to any successor Liquidating Trustee.


                                          19
        5.10 Resignation of Liquidating Trustee.
        A Liquidating Trustee may resign upon motion to the Bankruptcy Court, which
resignation shall become effective at the time specified by the Court. If a Liquidating
Trustee resigns from his position hereunder, subject to a final accounting, such
Liquidating Trustee shall be entitled to receive all accrued unpaid fees,
reimbursement of expenses, and other compensation incurred before his resignation,
and any out-of-pocket expenses reasonably incurred in connection with the transfer
of all powers and duties to the successor Liquidating Trustee.

        5.11 Successor Liquidating Trustee.
      In the event that a Liquidating Trustee is removed, resigns, or otherwise
ceases to serve as Liquidating Trustee, a successor Liquidating Trustee may be
appointed by motion of a party-in-interest, subject to approval by the Bankruptcy
Court, or sua sponte by order of the Bankruptcy Court.

        5.12 Third Parties.
      There is no obligation on the part of any party transacting business with the
Confirmed Debtor or any agent of the Confirmed Debtor (including the Liquidating
Trustee) to: (a) inquire into the validity, expediency, or propriety of any transaction,
(b) inquire into the authority of the Liquidating Trustee, or any agent of the
Liquidating Trustee, to enter into or consummate the transaction, or (c) to monitor
the application of money or other consideration paid or delivered to the Confirmed
Debtor

      5.13       Role of the Liquidating Trustee.

       In furtherance of and consistent with the purpose of the Liquidating Trust and
the Plan, the Liquidating Trustee shall, among other things, have the rights, powers
and duties: (i) to hold, manage, convert to cash, and distribute the Liquidating Trust
Assets, including prosecuting and resolving the Causes of Action belonging to the
Liquidating Trust; (ii) to hold the Liquidating Trust Assets for the benefit of the
Liquidating Trust beneficiaries who are entitled to distributions therefrom under the
Plan, whether their Claims are Allowed on or after the Confirmation Date; (iii) in the
Liquidating Trustee's reasonable business judgment to investigate, prosecute,
compromise, settle, liquidate, dispose of, and/or abandon the Liquidating Trust
Assets on behalf of the Estate, the Confirmed Debtor and/or Liquidating Trust,
including rights, Causes of Action or litigation of such Liquidating Trust for the
purpose of distributing the proceeds of such rights, Causes of Action or litigation to
the Liquidating Trust beneficiaries; (iv) to monitor and enforce the implementation
of the Plan; (v) to file all Tax Returns and regulatory forms, returns, reports and other
documents required with respect to the Liquidating Trust; (vi) in the Liquidating
Trustee's reasonable business judgment, to reconcile and object to Claims, and
manage, control, prosecute and/or settle on behalf of the Estate, Confirmed Debtor
and/or Liquidating Trust objections to Claims on account of which the Liquidating


                                           20
Trustee (as Disbursing Agent) will be responsible (if Allowed) for making
distributions under the Plan; (vii) to hold, manage, and distribute Cash or non-Cash
Liquidating Trust Assets obtained through the exercise of its power and authority;
(viii) to act as a signatory for the Debtor for all purposes, including those associated
with the novation of contracts or other obligations arising out of the sales of the
Debtor’s assets; (ix) to take all necessary action and file all appropriate motions to
obtain an order closing the Bankruptcy Case; and (x) to take such other and further
actions as are not prohibited by the Plan and are not inconsistent with the Plan and
the Liquidating Trust Agreement. In all circumstances, the Liquidating Trustee
shall act in furtherance of the purpose of the Liquidating Trust. Confirmation of the
Plan and the occurrence of the Effective Date shall constitute authorization for the
Liquidating Trustee, without a further order of the Bankruptcy Court, to sell, lease,
exchange, transfer, convey or otherwise dispose of any Asset free and clear of all liens,
claims and interests pursuant to Section 363(f) of the Bankruptcy Code, with all valid
liens against the Asset attaching the Net Proceeds of the sale of the Asset to the same
extent, priority and validity as existed at the time of the sale. The Liquidating
Trustee shall not invest or reinvest any Assets other than in a Permitted Investment.

      5.14       Liability of Liquidating Trustee.

      (a)    Standard of Care. The Liquidating Trustee shall not be liable for any
      action taken or omitted to be taken by him in good faith and in the exercise of
      reasonable judgment and believed to be within the discretion or power
      conferred by the Plan or be responsible for the consequences of any act or
      failure to act, except for bad faith, gross negligence or willful misconduct. The
      Liquidating Trustee shall not have any fiduciary relationship with any party
      by virtue of the Plan except as specifically set forth in this Agreement:

          (i) The Liquidating Trustee shall not, solely by virtue of his position as
          Liquidating Trustee, be liable or in any way responsible for the acts or
          omissions of the Debtor, their boards of directors, officers, employees, or
          agents, that occurred prior to the Effective Date.

          (ii) Unless indemnified to his satisfaction against liability and expense, the
          Liquidating Trustee shall not be compelled to do any act or to take any
          action toward the execution or enforcement of the powers created under the
          Plan or to prosecute or defend any suit in respect of the Plan. If the
          Liquidating Trustee requests approval from the Bankruptcy Court with
          respect to any act or action in connection with the Plan, the Liquidating
          Trustee shall be entitled (but shall not be required) to refrain (without
          incurring any liability to any person by so refraining) from such act or
          action unless and until he has received such instructions or approval. In
          no event shall the Liquidating Trustee or any of his representatives be
          required to take any action which he reasonably determines could lead to
          criminal or civil liability.


                                           21
   (iii)    The Liquidating Trustee shall not be responsible in any manner
   to the Debtor, the Confirmed Debtor, the Estate, any holder of a Claim or
   Equity Interest, or any other Person or Entity for:

      (a) the creditworthiness of any party and the risks involved to the
         Confirmed Debtor or such holder or party-in-interest;

      (b) the effectiveness, enforceability, genuineness, validity, or any due
         execution of the Plan as to any person other than the Liquidating
         Trustee;

      (c) any representation, warranty, document, certificate, report, or
         statement made herein or furnished hereunder or in connection with
         the Plan that does not constitute a breach of the standard of care set
         forth in this section 5.13 of the Plan on the part of the Liquidating
         Trustee;

      (d) the existence, priority or perfection of any existing Lien;

      (e) the investment of the Assets, or their proceeds, in any Permitted
         Investments;

      (f) or to any retirement, employee benefit, or pension plan of the Debtor
         in excess of the amounts available to be distributed from such plans,
         or

      (g) the observation or compliance with any of the terms, covenants, or
         conditions of the Plan on the part of any Person or Entity other than
         the Liquidating Trustee.

  (iv) The holders of Claims or Equity Interests and parties-in-interest, by
  voting for the Plan and/or accepting the benefits of the Plan, have agreed
  not to sue or otherwise pursue or seek damages from the Liquidating
  Trustee except for actions or omissions which violate the standard of care
  set forth in this section 5.13 of the Plan.

(b)    No Liability for Acts of Predecessor. No successor Liquidating Trustee
shall be in any way responsible for the acts or omissions of any preceding
Liquidating Trustee, nor shall he be obligated to inquire into the validity or
propriety of any such act or omission unless such successor Liquidating
Trustee expressly assumes such responsibility. Any successor Liquidating
Trustee shall be entitled to accept as conclusive any final accounting and
statement of Assets furnished to such successor Liquidating Trustee by any
preceding Liquidating Trustee and shall be responsible only for those Assets
included in such statement.



                                   22
      (c)    No Implied Obligations. The Liquidating Trustee’s liability shall be
      limited to the performance of such duties and obligations as are specifically set
      forth in the Plan. The Liquidating Trustee shall not be responsible in any
      manner whatsoever for the correctness of any recitals, statements,
      representations, or warranties in the Plan, in the Disclosure Statement or in
      any documents or instrument evidencing or otherwise constituting a part of
      the Assets. The Liquidating Trustee makes no representations as to the value
      of the Assets.

      (d)     Reliance by Liquidating Trustee on Documents or Advice of Counsel or
      Other Persons. The Liquidating Trustee may rely conclusively and shall be
      protected in acting upon any order, notice, demand, certificate, opinion or
      advice of counsel, statement, instrument, report or other paper or document
      (not only as to its due execution and the validity and effectiveness of its
      provisions, but also as to the truth and acceptability of any information therein
      contained) which is believed by the Agent to be genuine and to be signed or
      presented by the proper persons. Subject to his obligation to meet the standard
      of care described in this section 5.13, the Liquidating Trustee shall have no
      liability for any act which he may do or omit to do in reliance upon the
      foregoing.

      (e)   No Personal Obligation for the Debtor’ Liabilities. Holders of Claims
      and Equity Interests, and other persons transacting business with the
      Liquidating Trustee in his capacity as Liquidating Trustee, shall be limited to
      the Assets to satisfy any liability incurred by the Liquidating Trustee to such
      person in carrying out the terms of the Plan, and the Liquidating Trustee shall
      have no personal obligation to satisfy any such liability.

      5.15       Indemnification of Liquidating Trustee.

       The Liquidating Trustee, or the individuals comprising the Liquidating
Trustee, as the case may be, and the Liquidating Trustee’s agents and professionals,
shall be held harmless and shall not be liable for actions taken or omitted in their
capacity as, or on behalf of, the Liquidating Trustee, except those acts that are
determined by Final Order to have arisen out of their own intentional fraud, willful
misconduct or gross negligence, and each shall be entitled to be indemnified, held
harmless and reimbursed for fees and expenses in defending any and all of its actions
or inactions in its capacity as, or on behalf of, the Liquidating Trustee, except for any
actions or inactions that are determined by Final Order to have arisen from
intentional fraud, willful misconduct or gross negligence. Any claim of the
Liquidating Trustee (and the other parties entitled to indemnification under this
subsection) to be indemnified, held harmless or reimbursed shall be satisfied solely
from the Liquidating Trust Assets. The Liquidating Trustee shall be entitled to rely,
in good faith, on the advice of its retained professionals.



                                           23
      5.16       Vesting of Estate Powers.

        Upon the Effective Date, the Liquidating Trustee shall be vested with the
standing of and with all rights, powers and benefits afforded to a “trustee” under the
Bankruptcy Code with respect to all of the Liquidating Trust Assets and rights
belonging to the Estate and/or their capacity as Debtor-in-possession, including,
without limitation the standing and authority to commence, prosecute and
compromise objections to Claims and Causes of Action, whether initially filed as a
debtor-in-possession or as may be filed as the Confirmed Debtor. The Liquidating
Trustee shall stand in the same position as the Debtor did as Debtor-in-possession
and/or as its Estate with respect to any right the Debtor-in-possession and/or the
Estate may have had to an attorney-client privilege, the work product doctrine, or
any other privilege against production, and the Liquidating Trustee shall succeed to
all of the Debtor-in-possession’s and/or the Estate’ rights to preserve, assert or waive
any such privilege. The Liquidating Trustee shall have the exclusive authority to
exercise, among other things, all of the foregoing rights on behalf of the Debtor and
the Confirmed Debtor.

        5.17    Federal Income Tax Treatment of the Liquidating Trust.
       For all United States federal income tax purposes and for state tax purposes,
all parties (including, without limitation, the Debtor, the Liquidating Trustee and the
Liquidating Trust beneficiaries) shall treat the transfer of the Liquidating Trust
Assets to the applicable Liquidating Trust as: (i) a transfer of the Liquidating Trust
Assets (subject to any obligations relating to those assets) directly to those holders of
Allowed Claims receiving Liquidating Trust Beneficial Interests relating thereto,
followed by (ii) the transfer by such beneficiaries to the Liquidating Trust of the
Liquidating Trust Assets in exchange for the Liquidating Beneficial Interests.
Accordingly, those holders of Allowed Claims and Equity Interests receiving
Liquidating Trust Beneficial Interests shall be treated for United States federal
income tax purposes as the grantors and owners of their respective share of the
Liquidating Trust Assets (other than such Liquidating Trust Assets as are allocable
to the Unresolved Claims Reserve). The foregoing treatment shall also apply, to the
extent permitted by applicable law, for state and local income tax purposes.

        5.18 Tax Reporting.
      (a) Following the Effective Date, the Liquidating Trustee shall prepare and file
          (or cause to be prepared and filed), on behalf of the Debtor and the
          Liquidating Trust, all Tax Returns required to be filed or that the
          Liquidating Trustee otherwise deems appropriate, including the filing of
          amended Tax Returns or request for refunds. In furtherance thereof, the
          Debtor shall execute on or prior to the Effective Date a power of attorney
          authorizing the Liquidating Trustee to correspond with any taxing
          authorities on behalf of the Debtor and to sign, collect, negotiate, settle and
          administer tax payments and Tax Returns described in the Plan to the


                                           24
   same extent as if the Liquidating Trustee was the Debtor, provided,
   however, the Liquidating Trustee shall not have or incur any liability for
   payment of taxes or other amounts that are or become due to state and
   federal taxing authorities as a result of the Liquidating Trustee’s exercise
   of powers pursuant to this paragraph.

(b) The Liquidating Trustee shall file Tax Returns for the Liquidating Trust
   treating the Liquidating Trust as grantor trusts pursuant to Treasury
   Regulation section 1.671-4(a) and in accordance with this section. The
   Liquidating Trustee shall also annually send to each Liquidating Trust
   Beneficiary a separate statement setting forth such holder’s share of items
   of income, gain, loss, deduction or credit and will instruct all such holders
   to report such items on their United States federal income Tax Returns or
   to forward the appropriate information to their respective beneficial holders
   with instructions to report such items on the United States federal income
   Tax Returns. The Liquidating Trustee shall also file (or cause to be filed)
   any other statements, returns or disclosures relating to the Liquidating
   Trust that are required by any governmental unit.

(c) As soon as practicable after the Effective Date, the Liquidating Trustee
   shall make a good faith valuation of the Liquidating Trust Assets, and such
   valuation shall be made available from time to time, to the extent relevant,
   and shall be used consistently by all parties (including the Debtor, the
   Liquidating Trustee and the Liquidating Trust Beneficiaries) for all United
   States federal income tax purposes.

(d) Allocations of the Liquidating Trust’s taxable income among the
   Liquidating Trust Beneficiaries shall be determined by reference to the
   manner in which an amount of cash representing such taxable income
   would be distributed (were such cash permitted to be distributed at such
   time) if, immediately prior to such deemed distribution, the Liquidating
   Trust had distributed all its assets (valued at their tax book value) to the
   applicable Liquidating Trust Beneficiaries, adjusted for prior taxable
   income and loss and taking into account all prior and concurrent
   distributions from the Liquidating Trust. Similarly, taxable loss of the
   Liquidating Trust shall be allocated by reference to the manner in which
   an economic loss would be borne immediately after a hypothetical
   liquidating distribution of the remaining Liquidating Trust Assets. The tax
   book value of the Liquidating Trust Assets for this purpose shall equal their
   fair market value on the Confirmation Date, adjusted in accordance with
   tax accounting principles prescribed by the Tax Code, the applicable
   Treasury Regulations, and other applicable administrative and judicial
   authorities and pronouncements.




                                   25
      (e) Subject to definitive guidance from the Internal Revenue Service or a court
          of competent jurisdiction to the contrary (including the receipt by the
          Liquidating Trustee of a private letter ruling if the Liquidating Trustee so
          requests one, or the receipt of an adverse determination by the Internal
          Revenue Service upon audit if not contested by the Liquidating Trustee),
          the Liquidating Trustee shall (A) timely elect to treat any Liquidating Trust
          Assets allocable to the applicable Unresolved Claims Reserve as a “disputed
          ownership fund” governed by Treasury Regulation section 1.468B-9; and
          (B) to the extent permitted by applicable law, report consistently with the
          foregoing for state and local income tax purposes. All parties (including the
          Liquidating Trustee, the Debtor and the Liquidating Trust Beneficiaries)
          shall report for United States federal, state and local income tax purposes
          consistently with the foregoing.

      (f) The Liquidating Trustee shall be responsible for the payment, out of the
          applicable Liquidating Trust Assets, of any taxes imposed on the
          Liquidating Trust or its assets.

      (g) The Liquidating Trustee may request an expedited determination of taxes
          of the Liquidating Trust or the Debtor under section 505(b) of the
          Bankruptcy Code for all returns filed for, or on behalf of, the Liquidating
          Trust or the Debtor for all taxable periods through the dissolution of the
          Liquidating Trust.

      (h) Notwithstanding the foregoing, the Debtor shall file all required state and
          federal tax returns for all periods prior to the Effective Date as and when
          such tax returns are due and shall pay all required amounts due pursuant
          to such tax returns (if any) to all taxing authorities.

      5.19      Non-Transferability of the Liquidating Trust Beneficial
Interests.

      The Liquidating Trust Beneficial Interests shall not be certificated and shall
not be transferable or assignable except by will, intestate succession or operation of
law.

      5.20      Distribution of the Liquidating Trust Assets.

        The Liquidating Trustee in its sole and absolute discretion may, but shall not
be obligated, to make an initial distribution and any interim distributions of all Cash
in accordance with the Liquidating Trust Agreement. With respect to any
distribution, the Liquidating Trustee may, in his sole and absolute discretion,
establish and retain reserves (i) on account of Disputed Claims and any Estate Setoff;
(ii) as are reasonably necessary to meet contingent liabilities and to maintain the
value of the Liquidating Trust Assets during liquidation; (iii) as are necessary to pay
reasonably incurred and anticipated expenses (including any taxes imposed on the


                                          26
Liquidating Trust or in respect of the Liquidating Trust Assets, and any incurred or
anticipated professional fees and expenses); and (iv) as are necessary to satisfy other
liabilities incurred and anticipated by the Liquidating Trust or imposed on the
Liquidating Trust in accordance with this Plan or the Liquidating Trust Agreement.

       5.21     Costs and Expenses of the Liquidating Trust. The costs and
expenses of the Liquidating Trust, including the fees and expenses of the Liquidating
Trustee and Liquidating Trust’s retained professionals shall be paid out of the
Liquidating Trust Assets. Professional and other fees and expenses incurred in
connection with the prosecution and settlement of any Claims shall be considered
costs and expenses of the Liquidating Trust.

       5.22      Compensation of the Liquidating Trustee. The Liquidating
Trustee shall be entitled to reasonable compensation in an amount consistent with
that of similar functionaries in similar roles.

       5.23      Retention of Professionals by the Liquidating Trustee. The
Liquidating Trustee may retain and compensate attorneys and other professionals to
assist in its duties as the trustee of the Liquidating Trust on such terms as the
Liquidating Trustee deems appropriate without Bankruptcy Court approval.
Without limiting the foregoing, the Liquidating Trustee may retain any professional
that represented parties in interest in the Bankruptcy Case.

      5.24   Corporate Action.

       All matters provided for in the Plan involving any corporate action required by
the Debtor or the Confirmed Debtor in connection with the Plan shall be deemed to
be authorized, and shall be in effect, without any requirement of further action by the
Confirmed Debtor, their agents, representatives, members, managers, officers,
directors or Affiliates. Confirmation of the Plan shall constitute authorization for the
Liquidating Trustee to take, on behalf of each of the Confirmed Debtor, all action
necessary to effectuate the terms of this Plan.

      5.25   Organization Documents and Good Standing.

       As of the Effective Date, the Debtor’s Organization Documents shall be deemed
amended as necessary to effectuate the terms of the Plan and shall become the
Organization Documents of the Confirmed Debtor. To the extent that there is any
inconsistency between the Plan and any of the Organization Documents, the terms of
the Plan shall control. To the extent the Debtor is not in compliance as of the Effective
Date with any state or local law requirements necessary to remain as an organized
legal entity in good standing and/or remain authorized as organized legal entities to
conduct business in any jurisdiction, the Debtor and/or the Confirmed Debtor, as the
case may be, shall be deemed to be in compliance with any such laws if they comply
with such laws on the later of six months after the Effective Date, or upon 30 days
after notice of such alleged non-compliance by the applicable governmental authority.


                                           27
Upon Confirmation, the Organization Documents shall be deemed amended by the
addition of the following provision: Under no circumstances will the Debtor or the
Confirmed Debtor issue any non-voting securities.

     5.26    Preservation of Causes of Action.

       Except as provided in, and unless expressly waived, relinquished, exculpated,
released, compromised or settled in the Plan, the Confirmation Order, any Non-
Appealable Order, or in any contract, instrument, release or other agreement entered
into or delivered in connection with the Plan, (a) the Liquidating Trustee will
exclusively retain and may enforce, and the Debtor expressly reserves and preserves
for these purposes, in accordance with sections 1123(a)(5)(A) of the Bankruptcy Code,
any Claims, Causes of Action and demands and rights relating thereto that the
Debtor or its Estate may hold against any person or entity, including against any
insiders, and (b) no preclusion doctrine, including, without limitation, the doctrines
of res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel
(judicial, equitable or otherwise) or laches shall apply to them by virtue of or in
connection with the confirmation, consummation of effectiveness of the Plan. Among
the Causes of Action that are preserved are the following: (i) Avoidance Actions,
including, without limitation, those set forth on the Debtor’ respective Statement of
Financial Affairs that have been filed with the Bankruptcy Court ; (ii) Rights of setoff,
counterclaim and recoupment; (iii) claims and defenses on contracts or for breaches
of duties imposed by law; (iv) the right to object to claims or interests; (v) claims and
defenses pursuant to Section 362 of the Bankruptcy Code; (vi) claims and defenses
for fraud, negligence, conversion, mistake, duress, indemnification and usury; (vii)
claims and defenses for the violation of M.G.L. c. 93A; (viii) claims and defenses for
unjust enrichment; (ix) claims for tax refunds; and (x) pre-petition litigation in which
the Debtor was the plaintiff.

     5.27    Compromises.

      After the Effective Date and except as otherwise provided in the Plan, the
Liquidating Trustee shall have the exclusive authority, without further Bankruptcy
Court order or notice to creditors and/or parties in interest, to compromise, settle
and/or otherwise dispose of any disputed Claim and/or Causes of Action.

     5.28    Bond and Insurance Requirements.

      On the Effective Date, or as soon as practicable thereafter, the Liquidating
Trustee shall procure a bond in an amount equal to one hundred and fifty percent
(150%) of the aggregate of the Debtor’ Cash. The bond shall be written by an
insurance company authorized to do business in the Commonwealth of
Massachusetts and written on a standard and customary bond form. The Liquidating
Trustee may adjust the amount of the Bond in his business judgment; provided that,




                                           28
in no event shall the amount of the bond be less than the aggregate of the Debtor’
Cash on hand unless the amount of the Cash on hand is de-minimis.

     5.29      Dissolution of the Committee.

       The Committee shall dissolve automatically on the Effective Date. Upon such
dissolution, its members, professionals, and agents shall be released from any further
duties and responsibilities in the Bankruptcy Case, except with respect to
applications for Professional Fee Claims or the reimbursement of expenses incurred
as a member of the Committee.

     5.30      Dissolution of the Debtor.

       Upon the completion of the administration of all of the Debtor’s Assets
pursuant to the Plan, the Confirmed Debtor shall be deemed to be dissolved for all
purposes without the necessity for any other or further actions to be taken by or on
behalf of the Confirmed Debtor or payments to be made in connection therewith. The
Confirmed Debtor shall not be required to file any documents, or take any other
action, to withdraw their business operations from any states in which the Debtor
were previously conducting business operations.

        5.31    Dissolution of the Liquidating Trust.
       The Liquidating Trust shall be dissolved at the earlier of (even if creditors have
not been paid in full) (i) all of the Liquidating Trust Assets having been distributed
pursuant to the Plan and the Liquidating Trust Agreement; (ii) the Liquidating
Trustee determining, in its sole discretion, that the administration of the Liquidating
Trust Assets is not likely to yield sufficient additional proceeds to justify further
pursuit; or (iii) all distributions required to be made by the Liquidating Trustee under
the Plan and the Liquidating Trust Agreement having been made; provided, however,
that in no event shall any of the Liquidating Trust be dissolved later than three (3)
years from the Effective Date unless the Bankruptcy Court, upon motion, determines
that a fixed period extension (not to exceed two years, and without the need for a
favorable no action letter from the United States Securities and Exchange
Commission or a favorable private letter ruling from the United States Internal
Revenue Service that any further extension would not adversely affect the status of
the trust as a liquidating trust for United States federal income tax purposes) is
necessary to facilitate or complete the recovery and liquidation of the Liquidating
Trust Assets. If at any time the Liquidating Trustee determines, in reliance upon
such professionals as the Liquidating Trustee may retain, that the expense of
administering any of the Liquidating Trust so as to make a final distribution to its
beneficiaries is likely to exceed the value of the assets remaining in the Liquidating
Trust, the Liquidating Trustee may apply to the Bankruptcy Court for authority to
(i) reserve any amounts necessary to dissolve the Liquidating Trust; (ii) to donate
such remaining balance to a charitable organization or a charitable trust that is
unrelated to the Debtor, the Liquidating Trust, and any insider of the Liquidating


                                           29
Trustee; and (iii) dissolve the Liquidating Trust. Upon dissolution of the Liquidating
Trust, the Liquidating Trustee shall be discharged from his role as trustee of the
Liquidating Trust.

    5.32     Final Decree.

      The Liquidating Trustee may prepare, file and prosecute one or more motions
requesting that the Bankruptcy Court enter a Final Decree in the Bankruptcy Case.

                                    ARTICLE VI

   DISTRIBUTIONS ON CLAIMS, RESOLUTION OF DISPUTED CLAIMS,
              TREATMENT OF LIENS, ESTATE SETOFF

      6.1    Method of Distributions Under the Plan.

             (a)   In General. Subject to Bankruptcy Rule 9010, and except as
      otherwise provided in the Plan, all distributions under the Plan to be made by,
      or on behalf of, the Confirmed Debtor or the Liquidating Trustee to the holder
      of each Allowed Claim shall be mailed by first class mail, postage prepaid, to
      the address of such holder as listed on the Schedules or any proof of claim filed
      by or on behalf of such holder that provides an address for such holder different
      from the address reflected on the Schedules. The Liquidating Trustee shall
      have no obligation to locate such holders whose distributions or notices are
      properly mailed but nevertheless returned.

             (b)    Form of Distributions. Except as otherwise provided in the Plan,
      any payment of Cash made by, or on behalf of, the Liquidating Trustee
      pursuant to the Plan shall be made by such instruments or acts as the
      Liquidating Trustee determines in its sole and absolute discretion, and may
      be, without limitation, by check or by wire transfer.

             (c)    Distributions to be on Business Days.         Any payment or
      distribution required to be made under the Plan on a day other than a Business
      Day shall be made on the next succeeding Business Day.

             (d)    Fractional Dollars. Whenever any payment of a fraction of a
      dollar would otherwise be called for, the actual payment shall reflect a
      rounding of such fraction to the nearest whole dollar (rounding down in the
      case of $0.50 or less and rounding up in the case of more than $0.50).

             (e)    Distributions to Holders as of the Distribution Record Date. As
      of the close of business on the Distribution Record Date, the claims register
      shall be closed. The Liquidating Trustee shall have no obligation to recognize
      any transfer of any Claims occurring after the close of business on the
      Distribution Record Date and shall instead be entitled to recognize and deal


                                          30
      for all purposes under the Plan with only those holders of record as of the close
      of business on the Distribution Record Date.

      6.2    Objections to Disputed Claims.

      Prior to the Effective Date, any objections to Claims against the Debtor shall
be prosecuted by the Proponents, or either of them. On and after the Effective Date,
any objections to Claims against the Debtor shall be prosecuted exclusively by the
Liquidating Trustee and filed within 60 days of the Effective Date.

      6.3    Estimation of Claims.

      The Proponents or the Liquidating Trustee, may, at any time, request that the
Bankruptcy Court estimate any Disputed Claim pursuant to Section 502(c) of the
Bankruptcy Code regardless of whether the Debtor or the Confirmed Debtor have
previously objected to such Claim or whether the Bankruptcy Court has ruled on any
such objection. The Bankruptcy Court shall have jurisdiction to estimate a Disputed
Claim at any time, including, without limitation, during litigation concerning such
Claim or an objection to such Claim. In the event the Bankruptcy Court estimates
any Disputed Claim, the estimated amount shall constitute either the Allowed
amount of such Claim or a maximum limitation on such Claim, as determined by the
Bankruptcy Court. If the Bankruptcy Court determines the maximum limitation of
a Disputed Claim, such determination shall not preclude the Proponents and/or the
Liquidating Trustee from pursuing any supplemental proceedings to object to any
payment of such Claim. All of the aforementioned Claims objections, estimation and
resolution procedures are cumulative and not exclusive remedies. Claims may be
estimated and subsequently compromised, settled, withdrawn or resolved by any
mechanism approved by the Bankruptcy Court.

      6.4    Disputed Claims and Disputed Equity Interest Reserve.

       (a)   Establishment. A reserve shall be maintained equal to 100% of the
distributions to which holders of Disputed Claims and Disputed Equity Interests
would be entitled under the Plan if such Disputed Claims and Disputed Equity
Interests were Allowed Claims or Allowed Equity Interests, as applicable, or such
lesser amount as required by a Non-Appealable Order. The Liquidating Trustee shall
have and shall retain all rights with respect to any Estate Setoff applicable to funds
in any Disputed Claims Reserve.

       (b)    Investment of Cash. Cash in the Disputed Claims Reserve may be
invested only in Cash Equivalents having maturities sufficient to enable the holder
of the Disputed Claims Reserve to make all necessary payments to holders of
Disputed Claims if, and when, such Disputed Claims become Allowed Claims. Any
interest, income, distributions or accretions on account of such investment in Cash
Equivalents in the Disputed Claims Reserve shall be for the sole benefit and account



                                          31
of the Liquidating Trustee, and the Liquidating Trustee shall be solely responsible
for the payment of any income or other taxes arising therefrom.

       (c)    Distributions Upon Allowance of Disputed Claims and Disputed Equity
Interests. The holder of a Disputed Claim or Disputed Equity that becomes an
Allowed Claim or Allowed Equity Interest, as applicable, after the Effective Date
shall receive distributions of Cash (if any is owed after application of any Estate
Setoff) from the Disputed Claims Reserve as soon as practicable following the date on
which such Disputed Claim becomes an Allowed Claim or Allowed Equity Interest
(as applicable) pursuant to a Non-Appealable Order. Such distributions shall be
made in accordance with the Plan based upon the distributions that would have been
made to the holder of such a Claim or Equity Interest under the Plan if the Disputed
Claim or Disputed Equity Interest had been an Allowed Claim or Allowed Equity
Interest on or prior to the Effective Date. No holder of a Disputed Claim or Disputed
Equity Interest shall have any claim against the respective Disputed Claims Reserve
or the Liquidating Trust with respect to such Claim until the Disputed Claim and/or
Disputed Equity Interest, as applicable, shall become an Allowed Claim.

      6.5    Reversion of Unclaimed Checks and Disputed Claims Reserve.

       The following amounts shall revert to and be vested in the Liquidating Trustee:
(a) the amount of any checks issued for distributions to the holders of Allowed Claims
under the Plan that remain uncashed for a period of 120 days after the date of such
distribution; and (b) to the extent that a Disputed Claim is not Allowed or becomes
an Allowed Claim in an amount less than the Disputed Claim Amount, the excess of
the amount of Cash or Cash Equivalents in the Disputed Claims Reserve attributable
to such Disputed Claim over the amount of Cash actually distributed on account of
such Disputed Claim.

        6.6 Distribution Record Date
       For all purposes under applicable law, the Distribution Record Date shall be
the date and time for the purpose of determining which Persons and Entities are
entitled to receive and retain any and all Distributions on account of any Equity
Interests, regardless of the date of or number of Distributions, and the Distribution
Record Date shall be, without limitation, the record date, the ex-date and the ex-
dividend date as may be applicable with respect to Distributions for purposes of
sections 11120 (d) and (f) of the “Uniform Practice Code” of the Financial Industry
Regulatory Authority.

        6.7 Liens




                                         32
 The Liens held by the holder of an Allowed Secured Claims shall be treated as
 follows:

             (a)   Retention of Liens. Any Liens held by the holder of an Allowed
                   Secured Claim shall be retained on the Encumbered Assets to
                   secure the payment of the Allowed Secured Claim pursuant to the
                   Plan, to the same extent, and with the same priority and validity,
                   as such Liens enjoyed with respect to property of the Debtor prior
                   to the commencement of this Bankruptcy Case.

             (b)   No Liens on Unencumbered Assets. None of the Liens of any
                   Person or Entity shall extend to the Unencumbered Assets
                   (including, without limitation, the Bonus), and the
                   Unencumbered Assets (including, without limitation, the Bonus)
                   shall be and remain free and clear of any and all Liens held by
                   holders of Allowed Secured Claims.

             (c)   Discharge of Liens. Upon the payment provided for in the Plan
                   to the holder of an Allowed Secured Claim: (i) all Liens securing
                   the Allowed Secured Claim shall be deemed canceled, discharged
                   and released, and (ii) the holder of the Allowed Secured Claim
                   shall deliver to the Liquidating Trustee on behalf of the
                   Confirmed Debtor, within five (5) Business Days of the payment
                   provided for in the Plan, all UCC terminations, mortgage
                   discharges and any other documents necessary to effect the
                   discharge and release of such Liens.

        6.8 Obligation to Provide Tax Forms.
      No Person or Entity entitled to a payment or distribution under the
Plan, from the Estate or from the Confirmed Debtor, shall receive such
distribution or payment until the Person or Entity provides the Liquidating
Trustee with: (a) a W-9 or similar federal or state tax form, and (b) such other
tax forms as are reasonably requested by the Liquidating Trustee
(collectively the “Tax Forms”). If any Person or Entity holding an Allowed
Claim fails to provide a Tax Form to the Liquidating Trustee after two
written requests for a Tax Form, such Person’s Allowed Claim shall be
disallowed and expunged without further order of the Bankruptcy Court.

        6.9 Effect of Estate Setoff
       The Liquidating Trustee shall deduct from any distribution (including, without
limitation, from the Disputed Claims Reserve) the amounts necessary to satisfy in
full any applicable Estate Setoff. The holder of any Claim, Equity Interest or Lien
subject to an Estate Setoff shall not receive anything under this Plan (including any


                                         33
distributions) unless and until the amount of the Estate Setoff is paid to the
Liquidating Trustee or satisfied in full to the satisfaction of the Liquidating Trustee.

                           ARTICLE VII
            EXECUTORY CONTRACTS AND UNEXPIRED LEASES

      7.1    Assumption of Executory Contracts and Unexpired Leases.

       Pursuant to Sections 1123(b)(2) and 365(a) of the Bankruptcy Code, any
executory contract or unexpired lease (excluding insurance policies) that (a) has not
expired by its own terms on or prior to the Effective Date, (b) has not been assumed,
assumed and assigned or rejected with the approval of the Bankruptcy Court on or
prior to the Effective Date, (c) is not the subject of a motion requesting the authority
to assume or reject the contract or lease that is pending at the time of the Effective
Date, or (d) is not designated by the Plan Proponents as being an executory contract
or unexpired lease to be assumed at the time of confirmation of the Plan, shall be
deemed rejected on the Effective Date. The entry of the Confirmation Order by the
Bankruptcy Court shall constitute the approval of the rejection of executory contracts
and unexpired leases pursuant to this section of the Plan and Sections 365(a) and
1123(b)(2) of the Bankruptcy Code.

     7.2  Payments Related to The Assumption of Executory Contracts
and Unexpired Leases.

             (a)    Payment of Claims Arising from Assumed Contracts and Leases.
                    Except as provided in any written agreement between the Debtor
                    and a counter-party to an executory contract or unexpired lease,
                    any Allowed Claims arising from the assumption of an executory
                    contract or unexpired lease will receive, in full and complete
                    satisfaction, settlement, release and discharge of such Claims,
                    payment in the ordinary course of business as and when such
                    Allowed Claims become due pursuant to such executory contract
                    or unexpired lease.

             (b)    Disputed Claims and Bar Date. If there is a dispute regarding (i)
                    the amount of any claim arising from the assumption of an
                    executory contract or unexpired lease, (ii) the ability of the Debtor
                    or any assignee to provide “adequate assurance of further
                    performance” within the meaning of Section 365 of the
                    Bankruptcy Code, under a contract or lease to be assumed, or (iii)
                    any other matter pertaining to the assumption or assumption and
                    assignment of any contract or lease, the payment of any Claim
                    related to the foregoing will be made following entry of a Non-
                    Appealable Order resolving the dispute and approving the
                    assumption.



                                           34
      7.3    Rejection Damage Claims.

       If the rejection of an executory contract or unexpired lease by the Debtor
results in a Claim by the other party or parties to such contract or lease, any claim
for damages, if not previously evidenced by a filed proof of claim, shall be forever
barred and shall not be enforceable against the Estate, the Liquidating Trust or
Liquidating Trustee, the Confirmed Debtor and their respective properties, agents,
successors, or assigns, unless a proof of claim is filed with the Bankruptcy Court and
served upon the Plan Proponents and the Liquidating Trustee on or before thirty (30)
days following the later to occur of: (a) the rejection of such executory contract or
unexpired lease, and (b) the Effective Date. Unless otherwise ordered by the
Bankruptcy Court or provided in the Plan, all such Claims for which proofs of claim
are timely filed will be treated as General Unsecured Claims subject to the provisions
of the Plan. The Liquidating Trustee shall have the right to object to any such Claim
for rejection damages.

                                   ARTICLE VIII

                              RELEASE OF CLAIMS

      8.1    Satisfaction of Claims.

       Except as otherwise provided in the Plan or in an agreement by the Plan
Proponents or the Liquidating Trustee that has been approved by the Bankruptcy
Court, the distributions made pursuant to and in accordance with the applicable
terms and conditions of the Plan are in full and final satisfaction, settlement and
release as against the Debtor and the Confirmed Debtor of any debt or obligation of
the Debtor that arose before the Effective Date, and any debt of the Debtor of a kind
specified in Section 502(g), 502(h), or 502(i) of the Bankruptcy Code, and all Claims
against the Debtor or the Estate of any nature, including, without limitation, any
interest accrued thereon from and after the Petition Date, whether or not (i) a proof
of claim based on such debt, obligation or Equity Interest is filed or deemed filed
under Section 501 of the Bankruptcy Code, (ii) such Claim is Allowed under Section
502 of the Bankruptcy Code, or (iii) the holder of such Claim has accepted the Plan.

      8.2    Injunction Relating to the Plan.

      As of the Effective Date, all Persons and Entities are hereby
permanently enjoined from commencing, continuing or enforcing in any
manner or in any place, any action or other proceeding, whether directly,
indirectly, derivatively or otherwise against the Debtor, the Estate, the
Liquidating Trust, the Liquidating Trustee and/or the Confirmed Debtor, on
account of, or respecting any Claims, debts, rights, obligations, Causes of
Action or liabilities against the Debtor and/or the Estate, except to the extent
expressly permitted under the Plan.


                                         35
      8.3    Releases.

       Except as otherwise set forth in the Plan, as of the Effective Date, in
consideration for, among other things, the obligations of the Debtor under the Plan
and other contracts, instruments, releases, agreements or documents to be entered
into or delivered in connection with the Plan, (a) each holder of a Claim or Equity
Interest that votes in favor of the Plan and (b) to the fullest extent permissible under
applicable law, as such law may be extended or interpreted subsequent to the
Effective Date, each Person that has held, holds or may hold a Claim or Equity
Interest or at any time was a creditor or equity holder of the Debtor and that does not
vote on the Plan or votes against the Plan, in each case will be deemed to forever
release, waive and discharge the Debtor and the Estate of and from any and all
Claims (including any derivative claims), obligations, suits, judgments, damages,
demands, rights, causes of action and liabilities (other than the right to enforce the
obligations of all Persons or Entities under the Plan and the contracts, instruments,
releases, agreements and documents delivered under the Plan), whether liquidated
or unliquidated, fixed or contingent, matured or unmatured, known or unknown,
foreseen or unforeseen, then existing or thereafter arising in law, equity or otherwise,
that are based in whole or in part on any act, omission, transaction or other
occurrence taking place on or prior to the Effective Date in any way relating to the
Debtor, the Committee, the Bankruptcy Case or the Plan that such Entity has, had
or may have against any Debtor, the Estate, the Assets, the Confirmed Debtor and/or
the Confirmed Debtor’s Assets. Nothing in this section 8.3 of the Plan shall be
deemed to release a non-Debtor third party.

      8.4    Cancellation of Existing Indebtedness and Liens.

       Except as may otherwise be provided in the Plan, on the Effective Date: (a) all
credit agreements, promissory notes, mortgages, security agreements, invoices,
contracts, agreements and any other documents or instruments evidencing Claims,
together with any and all Liens securing same, shall be canceled and released without
further act or action by any Person or Entity under any applicable agreement, law,
regulation, order or rule, (b) the obligations of the Debtor thereunder shall be deemed
cancelled and released, and (c) all of the right, title and interest of any holder of such
mortgages, deeds of trust, liens or other security interests, including any rights to
any collateral thereunder, will revert to the Liquidating Trustee. To the extent
deemed necessary or advisable by the Liquidating Trustee, any holder of a Claim
shall promptly provide the Confirmed Debtor and him, as applicable, with an
appropriate instrument of cancellation or release, as the case may be, in suitable form
for recording wherever necessary to evidence such cancellation or release, including
the cancellation or release of any Lien securing such Claim.

      8.5    Exculpation.




                                           36
        Except as otherwise set forth in the Plan, neither the Debtor, the Committee,
the Committee’s members, the Liquidating Trustee nor any of their respective
employees, advisors, attorneys, agents, successors or assigns, shall have or incur any
liability to any holder of a Claim or an Interest, or any other party in interest, or any
of their respective agents, employees, representatives, financial advisors, attorneys,
or affiliates, or any of their successors or assigns, for any act or omission in connection
with, relating to, or arising out of, the administration of the Bankruptcy Cases, the
pursuit of confirmation of the Plan, the Disclosure Statement, the consummation of
the Plan, or the administration of the Plan or the property to be distributed under
the Plan occurring prior to the Effective Date, provided that: (a) the terms of this
Section 8.5 shall not apply to any liability for willful misconduct or ultra vires acts,
and (b) nothing contained herein shall relieve any person, including the Liquidating
Trustee, from their duties and responsibilities to perform under the Plan, including
to make the payments required by the terms of the Plan.

      8.6    Setoff.

       Except as otherwise provided in the Plan, nothing contained in the Plan shall
constitute a waiver or release by the Liquidating Trustee, the Estate and/or the
Confirmed Debtor of any rights of setoff the Estate and/or the Confirmed Debtor may
have against any Person or Entity.

                                      ARTICLE IX

   CONDITIONS PRECEDENT TO THE EFFECTIVE DATE OF THE PLAN

      9.1    Conditions Precedent to Effect Date of the Plan.

      Subject to Section 9.2 of the Plan, the following are conditions precedent to the
occurrence of the Effective Date:

      (a)    The Confirmation Order, in form and substance reasonably acceptable
to the Committee shall have been entered by the Bankruptcy Court and shall not be
subject to any stay; and

      (b)    The Confirmation Order shall have become a Non-Appealable Order.

      9.2    Waiver of Conditions.

       Except for the condition set forth in Sections 9.1(a) of the Plan, the Plan
Proponents may waive the other condition precedent to the effectiveness of the Plan
set forth in Section 9.1 without notice to any creditors or parties in interest and
without Bankruptcy Court approval. The failure to satisfy or waive any condition
precedent to the occurrence of the Effective Date may be asserted by the Liquidating
Trustee, on behalf of the Confirmed Debtor, regardless of the circumstances giving
rise to the failure of such condition to be satisfied.


                                            37
      9.3      Effect of Non-occurrence of Conditions to the Effective Date.

       If the Effective Date does not occur, the Plan shall be null and void in all
respects and nothing contained in the Plan or Disclosure Statement shall: (a)
constitute a waiver or release of any Claims by or against, or any Equity Interests in,
the Debtor, or (b) prejudice in any manner the rights of the Debtor or constitute an
admission, acknowledgement, offer or undertaking by the Debtor.

        9.4 Default
       If any Person or Entity fails or refuses to perform obligations imposed upon
them pursuant to this Plan, then any other Person or Entity damaged by such failure
or refusal shall have and retain the following rights and remedies:

            a. To seek to compel specific performance of this Plan,

            b. To seek to convert this case to a case under chapter 7 of the Bankruptcy
               Code, or to dismiss this case, and

            c. To seek an award of any other remedy to which such Person or Entity
               may be entitled under applicable law.

                                      ARTICLE X

                          RETENTION OF JURISDICTION

       From and after the occurrence of the Effective Date, the Bankruptcy Court
shall have jurisdiction over the matters arising out of, and related to, the Bankruptcy
Cases and the Plan, as legally permissible, pursuant to, and for the purposes of,
Sections 105(a) and 1142 of the Bankruptcy Code including, without limitation:

      (a)   To hear and determine any and all objections to the allowance,
disallowance, determination, liquidation, classification or estimation of any Claims
or Equity Interests or any controversies as to the priority and classification of any
Claims (or any security with respect thereto) or Equity Interests or to estimate any
Disputed Claim;

      (b)  To hear and determine any and all applications by Professionals for
compensation and reimbursement of expenses, authorized pursuant to the Plan or
the Bankruptcy Code;

      (c)    To hear and determine any and all applications (whether or not pending
at or on the Effective Date) related to the rejection, assumption or assumption and
assignment of executory contracts and unexpired leases to which any Debtor is a
party, and to hear, determine and allow any Claims resulting therefrom;



                                           38
      (d)      To enforce and adjudicate the provisions of the Plan subject to the terms
of the Plan;

       (e)    To correct any defect, cure any omission, or reconcile any inconsistency
in the Plan or in the Confirmation Order as may be necessary to carry out the purpose
and the intent of the Plan;

      (f)    To determine any Claim or liability to a governmental unit which may
be asserted as a result of the transactions contemplated in the Plan;

       (g)  To hear and determine matters concerning state, local, and federal taxes
in accordance with Sections 346, 505 and 1146 of the Bankruptcy Code;

      (h)   To determine such other matters as may be necessary if the
Confirmation Order is for any reason modified, stayed, reversed, revoked or vacated;

      (i)    To resolve any cases, controversies, suits or disputes that may arise in
connection with the consummation, interpretation, enforcement or vacatur of the
Plan or any Person’s obligations incurred in connection with the Plan;

      (j)    To issue injunctions, enter and implement other orders or take such
other actions as may be necessary or appropriate to restrain interference by any
Person with consummation or enforcement of the Plan, except as otherwise provided
herein;

      (k)    To determine any other matters that may arise in connection with the
Plan, the Disclosure Statement, the Confirmation Order or any other contract,
instrument, release, indenture or other agreement or document created in connection
with the foregoing;

      (l)    To resolve any cases, controversies, suits or disputes with respect to
releases, injunctions and other provisions contained in this Plan and enter such
orders as may be necessary or appropriate to implement such releases, injunctions or
other provisions;

      (m)    To hear and determine any Claims, rights, demands and Causes of
Action arising prior to the Effective Date; and

      (n)      To enter an order and/or final decree concluding the Bankruptcy Cases.

                                      ARTICLE XI

                                  MISCELLANEOUS

      11.1     Continuation of Injunctions or Stays.



                                           39
       All injunctions or stays provided for in the Bankruptcy Cases under Sections
105 or 362 of the Bankruptcy Code, or otherwise, and in existence on the
Confirmation Date, shall remain in full force and effect until the Liquidating Trustee
shall have concluded the administration of the Assets and the Plan.

      11.2   Exemption from Transfer Taxes.

       In accordance with Section 1146(c) of the Bankruptcy Code: (a) the issuance,
transfer or exchange of any security under the Plan or the making or delivery of any
instrument of transfer pursuant to, in implementation of, or as contemplated by the
Plan, including any merger agreements or agreements of consolidation, deeds, bills
of sale or assignments executed in connection with any of the transactions
contemplated under the Plan, or the re-vesting, transfer or sale of any real or personal
property of the Debtor pursuant to, in implementation of, or as contemplated by the
Plan, (b) the making, delivery, creation, assignment, amendment or recording of any
note or other obligation for the payment of money or any mortgage, deed of trust or
other security interest under, in furtherance of, or in connection with the Plan, and
the issuance, renewal, modification or securing of indebtedness by such means, and
(c) the making, delivery or recording of any deed or other instrument of transfer
under, in furtherance of, or in connection with, the Plan, shall not be subject to any
document recording tax, stamp tax, conveyance fee or other similar tax, mortgage
tax, real estate transfer tax, mortgage recording tax or other similar tax or
governmental assessment. Each recorder of deeds or similar official for any county,
city or governmental unit in which any instrument under the Plan is to be recorded
shall, pursuant to the Confirmation Order, be ordered and directed to accept such
instrument, without requiring the payment of any documentary stamp tax, deed
stamps, transfer tax, intangible tax or similar tax.

      11.3   Amendment or Modification of the Plan.

       Alterations, amendments or modifications of the Plan may be proposed in
writing by the Proponents at any time prior to the Confirmation Date, provided that
the Plan, as altered, amended or modified, satisfies the conditions of Sections 1122
and 1123 of the Bankruptcy Code, and the Plan Proponents shall have complied with
Section 1125 of the Bankruptcy Code. The Plan may be altered, amended or modified
at any time before or after the Confirmation Date and before substantial
consummation, provided that the Plan, as altered, amended or modified, satisfies the
requirements of Sections 1122 and 1123 of the Bankruptcy Code and the Bankruptcy
Court, after notice and a hearing, confirms the Plan, as altered, amended or modified,
under Section 1129 of the Bankruptcy Code. A holder of a Claim that has accepted
the Plan shall be deemed to have accepted the Plan, as altered, amended or modified,
if the proposed alteration, amendment or modification does not materially and
adversely change the treatment of the Claim of such holder. The Confirmed Debtor
may, without notice to holders of Claims insofar as it does not materially and



                                          40
adversely affect the interests of any such holders, correct any defect or omission in
the Plan and any exhibit to the Plan or in any Plan Document.

      11.4   Severability.

       If, prior to the Confirmation Date, any term or provision of the Plan is
determined by the Bankruptcy Court to be invalid, void or unenforceable, the
Bankruptcy Court may, upon the request of the Proponents, alter and interpret such
term or provision to make it valid or enforceable to the maximum extent practicable,
consistent with the original purpose of the term or provision held to be invalid, void
or unenforceable, and such term or provision shall then be applicable as altered or
interpreted. Notwithstanding any such holding, alteration or interpretation, the
remainder of the terms and provisions of the Plan shall remain in full force and effect
and shall in no way be affected, impaired or invalidated by such holding, alternation
or interpretation. The Confirmation Order shall constitute a judicial determination
that each term and provision of the Plan, as it may have been altered or interpreted
in accordance with the foregoing, is valid and enforceable according to its terms.

      11.5   Revocation or Withdrawal of the Plan.

      The Proponents reserve the right to revoke or withdraw the Plan prior to the
Confirmation Date. If the Proponents revoke or withdraw the Plan prior to the
Confirmation Date, then the Plan shall be deemed null and void.

      11.6   Binding Effect.

      The rights, duties and obligations of any Person named or referred to in the
Plan shall be binding upon, and shall inure to the benefit of, the successors and
assigns of such Person.

      11.7   Notices.

       All notices, requests and demands to or upon the Debtor or the Confirmed
Debtor shall only be effective if in writing and, unless otherwise expressly provided
in the Plan, shall be deemed to have been duly given or made when actually
delivered or, in the case of notice by facsimile transmission, when received and
confirmed, addressed as follows:

      Top Tier Site Development, LLC

      JAMES P. EHRHARD, ESQ.
      Ehrhard & Associates, P.C.
      250 Commercial Street, suite 410
      Worcester, MA 01608
      508.791.8411
      Fax: 508.752.6168


                                          41
      ehrhard@ehrhardlaw.com


      with a copy to:

      JEFFREY D. STERNKLAR, LLC
      225 Franklin Street
      26th Floor
      Boston, MA 02110
      Attn: Jeffrey D. Sternklar, Esq.
      Telephone: (617) 396-4515
      Facsimile: (617) 507-6530
      E-mail: jeffrey@sternklarlaw.com

      11.7   Governing Law.

        Except to the extent the Bankruptcy Code, Bankruptcy Rules or other federal
law is applicable, or to the extent the Plan provides otherwise, the rights and
obligations arising under the Plan shall be governed by, and construed and enforced
in accordance with, the laws of the Commonwealth of Massachusetts, without giving
effect to the principles of conflicts of law of such jurisdiction.

      11.8   Withholding and Reporting Requirements.

       All Persons and Entities shall comply with all withholding and reporting
requirements imposed by any federal, state, local or foreign taxing authority and all
distributions hereunder shall be subject to any such withholding and reporting
requirements.

      11.9   Post-Confirmation Fees, Final Decree.

       The Liquidating Trustee will be responsible for timely payment of fees incurred
pursuant to 28 U.S.C. § 1930(a)(6). After confirmation, the Liquidating Trustee will
serve the United States Trustee with a monthly financial report for each month (or
portion thereof) the case is open. The monthly financial report shall include the
following:

(1) a statement of all disbursements made during the course of the month, whether
or not pursuant to the Plan;

(2) a summary, by class, of amounts distributed or property transferred to each
recipient under the plan, and an explanation of the failure to make any distributions
or transfers of property under the plan;

(3) Liquidating Trustee’s projections as to its continuing ability to comply with the
terms of the plan;


                                         42
(4) a description of any other factors which may materially affect the Liquidating
Trustee’s ability to consummate the plan; and

(5) an estimated date when an application for final decree will be filed with the court
(in the case of the final monthly report, the date the decree was filed).

        11.10       Headings.
       Headings are used in the Plan for convenience and reference only and shall not
constitute a part of the Plan for any other purpose.

      11.11 Inconsistency.

       In the event of any inconsistency between the Plan and the Disclosure
Statement or any other instrument or document created or executed pursuant to the
Plan, the terms of the Plan shall govern.


                        (Signature appears on following page)




                                          43
  Top Tier Site Development, Corp,         The Official Committee of Unsecured
                                           Creditors,

  By: /-                                   By its counsel,
  RObert J. Santoro
  President                                /s/ Jeffrey D. Sternklar
                                           Jeffrey D. Sternklar (BBO#549561)
  AND                                      JEFFREY D. STERNKLAR, LLC
                                           225 Franklin Street
  By its counsel,                          26th Floor
                                           Boston, MA 02110
  /s/ James P. Ehrhard
  James P. Ehrhard (BBO #651797).          Telephone: (617) 396-4515
  Ehrhard & Associates, P.C.               Facsimile: (617) 507-6530
  250 Commercial Street, suite 410
  Worcester, MA 01608



  Telephone: 508.791.8411
  Facsimile: 508.752.6168

Dated: December 6, 2018

       By signing below, I signify my agreement to the terms and conditions of the
foregoing Plan, including, without limitation, (i) my agreement to fund and pay the
Bonus, and (ii) my authorization and direction to Jeffrey D. Sternklar, as escrow
agent, to remove from escrow and turnover to the Liquidating Trustee the "Initial
Bonus Payment" on the Effective Date in accordance with the terms and conditions
of the foregoing Plan.


        ,                     --
                                           —
Charles R. W' . 4(                             Robert J. Santoro
Individually                                   Individually

INFINITE SOLUTIONS, INC.



BY: Charles R. W
ITS: President
